Citation Nr: 0505101	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  96-11 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for tendonitis of both 
legs.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The appellant had active service from June 1960 to June 1963.  
He had service in the reserves from June 1963 to May 1966 and 
from April 1976 to April 1978.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  In pertinent part, the RO denied service connection 
for tendonitis of both legs in the March 1995 rating 
decision.  The appellant 's disagreement with that decision 
led to this appeal.  In July 2003, the Board remanded the 
issue for additional development, and the case is now before 
the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The appellant has been notified of the evidence and 
information needed to substantiate his claim; he has been 
told what evidence VA would obtain and what he should submit; 
to the extent possible, all relevant evidence necessary for 
an equitable disposition of this appeal has been obtained.  

2.  The evidence does not demonstrate that tendonitis of the 
appellant's legs had its onset in active service, nor does 
the evidence demonstrate that tendonitis of the legs is the 
result of injury or disease during any period of active duty 
for training or the result of injury during any period of 
inactive duty for training.  


CONCLUSION OF LAW

Tendonitis of the appellant 's legs was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 101(24), 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6(a), 
3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he has tendonitis of both legs 
that is the result of injury he received during jump school 
while he was on Active Duty for Training (ACDUTRA) at Fort 
Devens, Massachusetts, in June 1974.  

The Veterans Claims Assistance Act

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The VCAA, now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In 
Pelegrini, at 121, the Court held that the VCAA requires VA 
to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide and that, furthermore, in what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", 
under 38 C.F.R. § 3.159(b).  

In this case, in a June 2002 letter, the RO notified the 
appellant of the passage of the VCAA.  The RO notified the 
appellant that to establish entitlement to service-connected 
compensation benefits the evidence must show an injury in 
military service or a disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease.  The RO explained that evidence must also 
show a current physical or mental disability and a 
relationship between his current disability and an injury, 
disease, or event in service.  The RO notified the appellant 
that if it did not have them, it would get his service 
medical records and review them to see if they showed he had 
an injury or disease in service.  The RO also notified the 
appellant that a current disability could be shown by medical 
evidence or other evidence showing he had persistent or 
recurrent symptoms of disability.  The RO notified that 
appellant that it would get any VA medical records or other 
medical treatment records he identified.  The RO explained 
that the appellant could submit his own statements or 
statements from other people describing his disability 
symptoms.  The RO also notified the appellant that a 
relationship between current disability and service was 
usually shown by medical records or medical opinions.  The RO 
explained that it would request medical evidence from medical 
providers he identified or he could give VA a medical opinion 
regarding a relationship from his own doctor.  

The RO notified the appellant explicitly that he should 
submit completed release authorization forms for non-VA 
health care providers who had treated his claimed disability 
and should identify any VA medical facility where he had 
received treatment.  The RO notified the appellant that 
evidence needed from him was medical evidence relating his 
current disability of tendonitis to an in-service injury, 
disease or event.  The RO notified the appellant that if he 
provided adequate identifying information that VA would 
attempt to obtain medical records, employment records and 
records from other Federal agencies.  The RO told the 
appellant that it was still his responsibility to support his 
claim with appropriate evidence.  

In a letter dated in October 2003, a VA Special Processing 
Unit (Tiger Team) informed the appellant that VA had not as 
of that date received any evidence from him to support his 
claim.  The Tiger Team again notified the appellant of 
evidence necessary to substantiate a service connection claim 
and notified the appellant that he should identify and 
provide release authorizations for non-VA health care 
providers and to identify other records relevant to his claim 
and VA would attempt to obtain them.  The Tiger Team 
explained that VA was attempting to verify information 
concerning his ACDUTRA service and to obtain service medical 
records for his reserve service.  The Tiger Team specifically 
notified the appellant that he should send VA any service 
medical records in his possession.  

In a December 2003 supplemental statement of the case, the RO 
in Cleveland, Ohio, notified the appellant that the National 
Personnel Records Center (NPRC) had verified the appellant's 
active service from June 1960 to June 1963 and reported that 
he had reserve service from June 1963 to May 1966 and from 
April 1976 to April 1978.  Thereafter, in a letter dated in 
February 2004, the VA Appeals Management Center specifically 
requested that the appellant provide VA with any evidence or 
information he had pertaining to his appeal.  In addition, 
the AMC specifically requested that the appellant complete 
and return an enclosed VA Form 13075, Questionnaire About 
Military Service, so that the AMC could verify his service 
and request service medical records.  The AMC also repeated 
requests that the appellant provide completed release 
authorization forms for private medical records and told him 
that VA would request such records but it was ultimately his 
responsibility to make sure VA received this evidence.  The 
AMC also asked him to identify any VA medical facility where 
he had received treatment.  

In the February 2004 letter, the AMC notified the appellant 
that VA was responsible for getting relevant records from any 
Federal agency, which might include medical records from the 
military, from VA medical facilities, or from the Social 
Security Administration.  The AMC also explained that VA was 
responsible for obtaining service medical records and 
verification of his military service.  

In view of the foregoing, the Board finds that all necessary 
action has been taken to provide the appellant with notice 
required by the VCAA and as interpreted by the Court in its 
decisions in Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The 
Board recognizes that VA did not fulfill all notice 
requirements of the VCAA until after the initial unfavorable 
RO determination in the claim.  As is evident by the 
chronology outlined above, the VCAA did not, however, become 
law until long after the appellant  initiated his claim.  
Upon review of the record in its entirety, it is the judgment 
of the Board that during the course of the appeal VA has made 
every reasonable effort to develop the claim and subsequent 
to the enactment of the VCAA has provided the appellant with 
notice that complies with the requirements of the VCAA.  The 
Board finds that the failure to provide the appellant with 
the specific type of notice outlined in the VCAA prior to the 
initial unfavorable RO determination has not harmed the 
appellant and that no useful purpose could be served by 
remanding the case to correct such error.  See 38 U.S.C.A. 
§ 7261(b) (West 2002).  All the VCAA requires is that the 
duty to notify is satisfied and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  

As to the duty to assist, the RO obtained the service medical 
records for the appellant's service from June 1960 to June 
1963, and has obtained verification of the dates of his 
reserve service and available service medical records 
pertaining to that service.  The RO also obtained VA medical 
records and provided the appellant with a VA examination.  
The appellant did not respond to requests for information and 
evidence, nor did he request a hearing in conjunction with 
his claim.  

Based on the foregoing, the Board concludes that the 
appellant has received adequate notice.  Also, to the extent 
possible, relevant data has been obtained for determining the 
merits of the appellant 's claim, and no further assistance 
that might substantiate the claim is required.  

Background and analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
As is outlined in 38 C.F.R. § 3.303(a), service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service, or if preexisting such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.

Active military, naval, or air service includes active duty, 
any period of ACDUTA during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of 
duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
there from under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

In this case, at a VA examination in November 1994 the 
appellant was diagnosed as having bilateral Achilles' 
tendonitis, and this serves as medical evidence of current 
disability.  Although the appellant has given a history of an 
injury in paratroop jump school while on ACDUTRA at Fort 
Devens, Massachusetts, in 1974 or 1975 and reports having 
been seen at a dispensary where he was told he had tendonitis 
in both calves, this has not been corroborated or verified.  
The Board notes that NPRC has verified that the appellant had 
service in the reserves from June 1963 to May 1966 and from 
April 1976 to April 1978.  NPRC furnished VA with all 
available reserve service medical records, and they contain 
no mention of an injury or diagnosis of tendonitis.  In 
addition, review of service medical records related to the 
appellant's active service from June 1960 to June 1963 fails 
to document a jump injury or show complaint, finding or 
diagnosis of tendonitis of the legs.  Finally, there is of 
record no medical evidence that purports to relate any 
current tendonitis of the legs to the appellant 's military 
service.  

The Board is left with the appellant's own opinion and 
statements as to the etiology of his current tendonitis of 
the legs.  He essentially contends that his current 
disability is due to an injury in service.  The Board notes, 
however, that although the appellant is competent to provide 
evidence of observable symptoms, he is not competent to 
attribute any symptoms to a given cause.  Savage v. Gober, 10 
Vet. App. 488, 496 (1997).  It is now well established that a 
layperson such as the appellant is not competent to opine on 
medical matters such as diagnoses or etiology of medical 
disorders, and this appellant's opinion that his tendonitis 
of the legs is due to an injury in service is therefore 
entitled to no weight of probative value.  See, e.g., Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The Board also notes that an 
appellant's assertions, no matter how sincere, are not 
probative of a medical nexus between the claimed disability 
and an in-service disease or injury.  See Voerth v. West, 13 
Vet. App. 118, 120 (1999).  The appellant's statements are 
not, therefore, probative of the etiology of tendonitis of 
the legs and its relationship to service.  

Finally, the Board has considered whether a VA medical 
opinion should be obtained in this case, but any medical 
opinion that provided a nexus between the appellant's 
tendonitis of the legs and his service would necessarily be 
based solely on the appellant's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value and 
does not serve to verify the occurrences described).  
Referral of this case for a nexus opinion would accordingly 
be a useless act.  


In summary, the Board finds that tendonitis of the legs was 
shown until many years after service, and the evidence does 
not demonstrate that the appellant's tendonitis of the legs 
is related to active service.  The Board therefore concludes 
that the preponderance of the evidence is against the claim, 
and service connection for tendonitis of the legs must be 
denied.  


ORDER

Service connection for tendonitis of the legs is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


